Case 1:20-cv-24342-RNS Document 24-1 Entered on FLSD Docket 03/08/2021 Page 1 of 1




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                           MIAMI DIVISION

                                       Case No. 1:20-cv-24342-RNS

    PAYRANGE, INC.                                    )
                                                      )
                      Plaintiff,                      )
                                                      )
    v.                                                )
                                                      )
    KIOSOFT TECHNOLOGIES, LLC and                     )
    TECHTREX, INC.,                                   )
                                                      )
                      Defendants.                     )
                                                      )
                                                      )

                             CERTIFICATION OF BRYON WASSERMAN

           I, Bryon Wasserman, Esquire, pursuant to Rule 4(b) of the Special Rules Governing the

   Admission and Practice of Attorneys, hereby certify that (1) I have studied the Local Rules of the

   United States District Court for the Southern District of Florida; and (2) I am a member in good

   standing of the Bars of the State of California, State of Pennsylvania, District of Columbia, Central

   District of California, Eastern District of Pennsylvania and Court of Appeals for the Federal

   Circuit.


   Dated: 3/8/2021

                                                       /s/Bryon Wasserman
                                                     BRYON WASSERMAN




   4847-0230-7039.1
